I think that the business of a "loan shark," as the same is described by Mr. Justice Holt, is an aggravated nuisance, and that the complaint makes this case prima facie one for relief by injunction. I think that a temporary injunction was properly issued.
But I cannot agree that the state has shown any such interest in defendant's property as to justify a receivership. On that point my opinion remains as expressed in State ex rel. Claude v. District Court, 204 Minn. 415, 283 N.W. 738.
That the state may have some cause of action against defendant to recover penalties does not give it an interest in or a lien upon defendant's property, or any of it. In the absence of such lien or interest, there is no ground upon which to appoint a receiver. I respectfully submit that the receivership here is being used as a summary and drastic substitute for the remedy of discovery. We *Page 377 
are opening a trail fraught with great danger when we hold, as we do here, that a receivership is allowable when its only purpose is to procure evidence in advance of trial.